Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2016

                                      No. 04-16-00194-CV

                                        Jose PEREZ, Jr.,
                                            Appellant

                                                 v.

                                        Salud CAZARES,
                                            Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 3287CCL
                          Honorable Robert Cadena, Judge Presiding

                                         ORDER
        On May 23, 2016, because no contests were filed by the district clerk or court reporter in
response to our order rendered May 4, 2016, we issued an order, stating appellant would be
considered indigent for the purposes of this appeal. We also ordered the district clerk to file the
clerk’s record and the court reporter to file the reporter’s record in this court by June 22, 2016.
On May 26, 2016, appellant filed the following three motions:

       (1) Petitioner’s Motion for Trial Court to Have the Appellate Record Furnished Without
           Charge;
       (2) Appellant’s Motion Requesting for a Court Order Directing TDCJ Authorities to
           Furnish Copies at State’s Expense; and
       (3) Motion Requesting Waiver of Process.

In these motions, appellant essentially requests that copies of the clerk’s and reporter’s record be
furnished without costs to him. Because our ordered rendered May 23, 2016 establishes
appellant will be considered indigent for purposes of this appeal and orders the district clerk and
court reporter to file their respective records without costs to appellant, we DENY the motions
filed on May 26, 2016 by appellant as moot.

        We order the clerk of this court to serve a copy of this order on the district clerk, the
court reporter, appellant, and all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court